DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 12/17/2021. Claims 1-35 are pending in the case. Claims 1, 17, 18, 19, and 35 are independent claims.

Response to Arguments
Applicant's amendments to claims 19 and 35 and arguments regarding the 35 U.S.C. § 112(f) interpretation of claims 19-21, 23-30, and 32-35 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 14-19, 30, and 32-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the position" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the most likely" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a plurality of sections" both in the preamble and in line 12.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 12 recites the limitation "a plurality of sections" both in the independent claim 1 and in line 4.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 14 recites the limitation "a plurality of sections" both in the independent claim 1 and in line 2.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 15 recites the limitation "a plurality of sections" both in the independent claim 1 and in line 2.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 16 recites the limitation "a plurality of sections" both in the independent claim 1 and in line 3.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 17 recites the limitation "the position" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the position" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the most likely" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "a plurality of sections" both in the preamble and in line 17.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 19 recites the limitation "the position" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the most likely" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a plurality of sections" both in the preamble and in line 18.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 30 recites the limitation "a plurality of sections" both in the independent claim 19 and in line 5.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 32 recites the limitation "a plurality of sections" both in the independent claim 19 and in line 3.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 33 recites the limitation "a plurality of sections" both in the independent claim 19 and in line 3.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 34 recites the limitation "a plurality of sections" both in the independent claim 19 and in line 4.  It is unclear whether there are two different plurality of sections or whether the “plurality of sections” is referencing the same thing.
Claim 35 recites the limitation "the position" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the most likely" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for segmenting a text including a plurality of sentences constituting a medical report into a plurality of sections, comprising: an extracting step of extracting an evidence indicating finding and an inference indicating a disorder from the text; a determining step of, for each of a plurality of evidences indicating the finding , determining a preferred position based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference; and a segmenting step of segmenting the text into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the text as section boundaries based on the preferred positions for the evidence.

Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the extracting step comprises: identifying the evidence and/or the inference from the text according to a pre-defined vocabulary; or extracting from the text entities as the evidence and/or the inference by using an entity recognition 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the determining step comprises, for each of the plurality of evidences, determining a categorical value or a numerical value of the preferred position based on a property of the evidence in the text and/or the segmentation histories.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the categorical value of the preferred position comprises at least 'tail' and 'head', the property of the evidence comprises a polarity of the evidence, and the polarity is positive or negative, and wherein the preferred position of the evidence is determined as 'tail' in the case that its polarity is negative, and the preferred position of the evidence is determined as 'head' in the case that the polarity of the evidence is positive.


Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining the categorical value of the preferred position comprises: computing probabilities that the evidence is of every category corresponding to respective categorical values, and then selecting one of the categorical values as the preferred position of the evidence based on the computed probabilities.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining the numerical value of the preferred position comprises: computing and normalizing a position of the evidence in a sequence of evidences which are used to make the inference in each of the segmentation histories; and averaging the positions of the evidence in all of the segmentation histories, as the preferred position of the evidence.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: computing and normalizing a position of the evidence comprises: computing a distance of the evidence to a tail position in the sequence of evidences which are used to make the inference in each of the segmentation histories and normalizing the distance to the numerical range from 0 to 1, as the position of the evidence.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the segmenting step comprises: in the case that the sequence of the evidences used to make the inference must be composed of two or more specific evidences, before determining the section boundaries, filtering off candidate section boundaries among the two or more specific evidences.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using a machine learning algorithm.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using a machine learning algorithm.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the segmenting step comprises: determining the boundary between two consecutive sentences as the section boundary in the case that the former of the two consecutive sentences contains an evidence having a preferred position of 'tail' and the latter contains an evidence having a preferred position of 'head'.


Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the segmenting step comprises: determining the boundary between two consecutive sentences as the section boundary in the case that a difference between numerical values of preferred positions of evidences contained in the consecutive sentences is greater than a pre-defined threshold.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: extracting body parts from the text and segmenting the text into a plurality of portions based on the body parts; and for one or more of the segmented portions, segmenting the portion into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the portion as section boundaries based on the preferred positions for the evidences.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the text is a medical imaging report, the evidences correspond to abnormalities of an imaged object, and the inferences comprise disorders of the imaged object.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: segmenting the text into a plurality of sections by utilizing the method according to Claim 1; and displaying the segmented sections by associating each of the sections with one of the inferences.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: segmenting each of the texts into a plurality of sections by utilizing the method according to Claim 1; associating each of the sections with one of the inferences; and linking the sections associated with a same inference together.


Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: a method for extracting diagnosis objects, wherein the diagnosis object is a set of entities related to a diagnosis, the method comprising: segmenting a medical imaging report into a plurality of sections by utilizing the method according to Claim 1; and for each of the sections, outputting all evidences and related inferences in this section as one diagnosis object, or outputting all evidences of body part in this section as one diagnosis object.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for suggesting evidences for a given inference, the method comprising: extracting an evidence, indicating a finding, which can be used to make an inference indicating a disorder, from a pre-defined list or history; 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
	The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The claimed invention recites an abstract idea without significantly more.

The remaining claims 18-35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-17 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 17-19, and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over Brennan et al. (U.S. Pat. App. Pub. No. 2015/0088888, hereinafter Brennan) in view of Sadeghi (U.S. Pat. App. Pub. No. 2014/0278448, previously cited in the PTO-892 mailed on 09/20/2021, hereinafter Sadeghi).

As to independent claim 1, Brennan teaches:
A method for segmenting a text including a plurality of sentences constituting a medical report into a plurality of sections, comprising (Paragraph 1. Figure 5, et seq. Paragraph 39):…
a segmenting step of segmenting the text into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the text as section boundaries based on the preferred positions for the evidences (Figure 5, et seq. Paragraph 117, “patterns for patient records may be applied to the text to identify concepts, concept groups, related concepts/concept groups, structural features, actual/inferred headings.” Paragraph 94, “every atomic component of a section, be it a sentence or a paragraph, for example, is considered on its own merit as a possible section. Paragraph 94, various sets of adjacent sentences could be considered as valid sections”).
Brennan does not appear to expressly teach an extracting step of extracting an evidence indicating finding and an inference indicating a disorder from the text; and a determining step of, for each of a plurality of evidences indicating the finding, determining a preferred position based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference.
Sadeghi teaches an extracting step of extracting an evidence indicating finding and an inference indicating a disorder from the text (Figure 8, fact extraction component 104, fact review component 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the medical text analysis of Sadeghi to automatically analyze medical reports to timely identify, and respond to, medical conditions (see Sadeghi at paragraph 35 and 36).

As to independent claim 17, Brennan teaches:
A method for suggesting evidences for a given inference, the method comprising (Paragraph 1. Paragraph 71, provides evidence in support of, or not, of the hypothesis):…
ordering the extracted evidences based on their preferred positions… (Paragraph 88, expected ordering of such related concepts within the textual content of the portions of the document).
Brennan does not appear to expressly teach extracting an evidence indicating finding and an inference indicating a disorder, from a pre-defined list or history; and determining a preferred position for each of a plurality of evidences indicating the finding, based on the list and/or history, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference.
Sadeghi teaches extracting an evidence indicating finding and an inference indicating a disorder, from a pre-defined list or history (Figure 8, fact extraction component 104, fact review component 106. Paragraph 133, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques. Paragraph 236, if one or more conditions documented in the set of facts are known through ontological relationships to be symptoms of a specific diagnosis, in some embodiments fact review component 106 may query clinician 120 or other user 150 as to whether the specific diagnosis may be ascertained from the patient encounter and added to the facts); and determining a preferred position for each of a plurality of evidences indicating the finding, based on the list and/or history, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference (Paragraph 140, a set of one or more clinical facts is collected 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the medical text analysis of Sadeghi to automatically analyze medical reports to timely identify, and respond to, medical conditions (see Sadeghi at paragraph 35 and 36).

As to independent claim 18, Brennan teaches:
An apparatus for segmenting a text including a plurality of sentences constituting a medical report into a plurality of sections, the apparatus comprising (Paragraph 1. Figure 2, data processing system 200. Figure 5, et seq. Paragraph 39):
a processor (Figure 2, processing unit 206); and
a storage device having computer-executive instructions stored thereon which can cause the processor to perform (Figure 2, disk 226, CD-ROM 230, rom 224, main memory 208):…
segmenting the text into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the text as section boundaries based on the preferred positions for the evidences (Figure 5, et seq. Paragraph 117, patterns for patient records may be applied to the text to 
Brennan does not appear to expressly teach extracting an evidence indicating finding and an inference indicating a disorder from the text; and for each of a plurality of evidences indicating the finding, determining a preferred position based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference.
Sadeghi teaches an extracting an evidence indicating finding and an inference indicating a disorder from the text (Figure 8, fact extraction component 104, fact review component 106. Paragraph 133, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques. Paragraph 236, if one or more conditions documented in the set of facts are known through ontological relationships to be symptoms of a specific diagnosis, in some embodiments fact review component 106 may query clinician 120 or other user 150 as to whether the specific diagnosis may be ascertained from the patient encounter and added to the facts); and for each of a plurality of evidences indicating the finding, determining a preferred position based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference (Paragraph 140, a set of one or more clinical facts is collected from a patient encounter, and it is determined that a diagnosis that was not specified in the set of facts may possibly be ascertained from the patient encounter. Paragraph 136, some embodiments provide linkage information for each extracted fact. Paragraph 196, the corpus of training text with its hand-labeled fact type entity labels, along with the collection of features extracted for tokens in the text, may be input to the statistical entity detection model for training. As discussed above, examples of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the medical text analysis of Sadeghi to automatically analyze medical reports to timely identify, and respond to, medical conditions (see Sadeghi at paragraph 35 and 36).


As to independent claim 19, Brennan teaches:
An apparatus for segmenting a text including a plurality of sentences constituting a medical report into a plurality of sections, the apparatus comprising (Paragraph 1. Figure 2, data processing system 200. Figure 5, et seq. Paragraph 39):
one or more memories (Figure 2, main memory 208); and
one or more processors configured to cooperate with the one or more memories to cause the apparatus to implement (Figure 2, processing unit 206):…
a segmenting unit, configured for segmenting the text into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the text as section boundaries based on the preferred positions for the evidences (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Figure 5, et seq. Paragraph 117, patterns for patient records may be applied to the text to identify concepts, concept groups, related concepts/concept groups, structural features, actual/inferred headings).

Sadeghi teaches an extracting unit, configured for extracting an evidence indicating finding and an inference indicating a disorder from the text (Figure 8, fact extraction component 104, fact review component 106. Paragraph 133, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques. Paragraph 236, if one or more conditions documented in the set of facts are known through ontological relationships to be symptoms of a specific diagnosis, in some embodiments fact review component 106 may query clinician 120 or other user 150 as to whether the specific diagnosis may be ascertained from the patient encounter and added to the facts); and a determining unit, configured for each of a plurality of evidences indicating the finding, determining a preferred position based on the text and/or segmentation histories, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference (Paragraph 140, a set of one or more clinical facts is collected from a patient encounter, and it is determined that a diagnosis that was not specified in the set of facts may possibly be ascertained from the patient encounter. Paragraph 136, some embodiments provide linkage information for each extracted fact. Paragraph 196, the corpus of training text with its hand-labeled fact type entity labels, along with the collection of features extracted for tokens in the text, may be input to the statistical entity detection model for training. As discussed above, examples of suitable features 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the medical text analysis of Sadeghi to automatically analyze medical reports to timely identify, and respond to, medical conditions (see Sadeghi at paragraph 35 and 36).

As to independent claim 35, Brennan teaches:
An apparatus for suggesting evidences for a given inference, the apparatus comprising (Paragraph 1. Paragraph 71, provides evidence in support of, or not, of the hypothesis):
one or more processors configured to operate as (Figure 2, processing unit 206):
an ordering unit configured for ordering the extracted evidences based on their preferred positions… (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 88, expected ordering of such related concepts within the textual content of the portions of the document).
Brennan does not appear to expressly teach an extracting unit configured for extracting an evidence indicating finding , which can be used to make an inference indicating a disorder, from a pre-defined list or history; and a determining unit configured for determining a preferred position for each of a plurality of evidences indicating the finding, based on the list and/or history, wherein the preferred position represents the position that the evidence is the most likely to take in a sequence of evidences which are used to make the inference.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the medical text analysis of Sadeghi to automatically analyze medical reports to timely identify, and respond to, medical conditions (see Sadeghi at paragraph 35 and 36).

Claims 2, 3, 5, 8, 9, 11-16, 20, 21, 23, 26, 27, and 29-34 are rejected under 35 U.S.C. § 103 as being unpatentable over Brennan in view of Sadeghi and Na (NA, Y., "Key Technology of Text Segmentation and its Applied Research in Multi-document Summarization", Information Science and Technology, 2011, Vol. 5, Doctoral Dissertation of Northeastern University, hereinafter Na).

As to dependent claim 2, the rejection of claim 1 is incorporated. Brennan further teaches the extracting step comprises:… extracting from the text entities as the evidence and/or the inference by using an entity recognition technique (Paragraph 22, information extraction, and associating tasks of named entity recognition and knowledge extraction, from textual content, especially natural language textual content); or extracting from the text facts which are composed of entities and relations among them, as the evidence and/or the inference, by using an entity recognition technique and a relation extraction technique (Paragraph 78, conceptual annotations, e.g., named entities, semantic and lexical relationships, and the like, on the other hand, are based on one or more input ontologies, i.e. formal representations of knowledge as a set of concepts within a domain, and the relationships between pairs of concepts, to thereby model a domain).
Brennan does not appear to expressly teach identifying the evidence and/or the inference from the text according to a pre-defined vocabulary.
Na teaches identifying the evidence and/or the inference from the text according to a pre-defined vocabulary (Page 9, content words introduce concepts, and express ideas and facts, such as named entities and adjectives. Function words act as connections. Therefore, the content words have greater weight. The same word shall have different importance when it is in different positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan 

As to dependent claim 3, the rejection of claim 1 is incorporated. Brennan does not appear to expressly teach the determining step comprises, for each of the plurality of evidences, determining a categorical value or a numerical value of the preferred position based on a property of the evidence in the text and/or the segmentation histories.
Na teaches the determining step comprises, for each of the plurality of evidences, determining a categorical value or a numerical value of the preferred position based on a property of the evidence in the text and/or the segmentation histories (Page 9, Richmond introduced the importance measure of words into the TextTiling algorithm, and divided the words into content words and function words. Content words introduce concepts, and express ideas and facts, such as named entities and adjectives. Function words act as connections. Therefore, the content words have greater weight. The same word shall have different importance when it is in different positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 5, the rejection of claim 3 is incorporated. Brennan further teaches determining the categorical value of the preferred position comprises: computing probabilities that the evidence is of every category corresponding to respective categorical values, and then selecting one of 

As to dependent claim 8, the rejection of claim 1 is incorporated. Brennan does not appear to expressly teach the segmenting step comprises: in the case that the sequence of the evidences used to make the inference must be composed of two or more specific evidences, before determining the section boundaries, filtering off candidate section boundaries among the two or more specific evidences.
Na teaches the segmenting step comprises: in the case that the sequence of the evidences used to make the inference must be composed of two or more specific evidences, before determining the section boundaries, filtering off candidate section boundaries among the two or more specific evidences (Page 3, repeated words predicted the thematic structure of the document. When discussing a sub-theme, a lexical set is used. When the sub-theme changes, a large part of the word changes accordingly. In the algorithm, text block is represented as a word vector, and cosine of vector included angle is used as the similarity coefficient of the text block. The similarity coefficient curve of adjacent text blocks is drawn. After smoothing, the "peak" and "valley" are searched for, and the text is divided into several parts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

claim 9, Brennan does not appear to expressly teach the segmenting step comprises: determining the section boundaries based on the preferred positions by using a pre-defined rule or using a machine learning algorithm.
Na teaches the segmenting step comprises: determining the section boundaries based on the preferred positions by using a pre-defined rule or using a machine learning algorithm (Pages 2-3, the VMP technology guesses the theme boundary by considering the emergence position of the first use of new words, which serves as the basis for judging the segmentation points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 11, the rejection of claim 6 is incorporated. Brennan further teaches the segmenting step comprises: determining the boundary between two consecutive sentences as the section boundary in the case that a difference between numerical values of preferred positions of evidences contained in the consecutive sentences is greater than a pre-defined threshold(Paragraph 26, identification of a section heading may be done in many ways including identifying the section heading as a sentence containing a single word, or a small number of words less than a predetermined threshold number of words).

As to dependent claim 12, the rejection of claim 1 is incorporated. Brennan further teaches extracting body parts from the text and segmenting the text into a plurality of portions based on the body parts (Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 78, parts 

As to dependent claim 13, the rejection of claim 1 is incorporated. Brennan further teaches the text is a medical imaging report, the evidences correspond to abnormalities of an imaged object, and the inferences comprise disorders of the imaged object (Paragraph 25, medical document primarily concerned with describing medical procedures. Paragraph 21, partition a document into distinct sections. Paragraph 91, grouping of concepts including “Disease” and “Treatment” with a section text rule/pattern specifying that typically a concept of “Disease” is followed by a concept of “Treatment” within a single section of text. In applying this rule/pattern to a document, and further applying semantic networks, or other knowledge bases, and NLP techniques, a portion of text may be identified in which the terms “heart disease” and “stent” are present with the term “heart disease” being identified as tied to the concept of “Disease” via the semantic network and “stent” being tied to the concept of “Treatment” via the semantic network. If these terms appear in the pattern specified by the rule/pattern, then the portions of text surrounding these terms may be selected for inclusion in the same section of text. Correlating these concepts with identified actual or inferred section headings may then link a section heading to the section text. Thus, for example, if a section heading was found by applying section heading rules/patterns that is of the type “Heart Disease:” or “Diagnosis:”, or the like, and the section heading rules/patterns include the concepts of “Disease” or “Treatment” or both).

claim 14, the rejection of claim 1 is incorporated. Brennan further teaches segmenting the text into a plurality of sections by utilizing the method according to claim 1; and displaying the segmented sections by associating each of the sections with one of the inferences (Fig. 6. Paragraph 124, in FIG. 6, similar dashed lines surrounding the sections, corresponding to the dashed lines indicating the various concepts shown in FIG. 5 are used to denote sections of text associated with the various inferred section headings corresponding to the concepts. Thus, for example, section 610 is associated with the concept/inferred section heading “Intensification”, section 620 is associated with the concept/inferred section heading “Patient Outcomes”, section 630 is associated with the concept/inferred section heading “Patient Groups”, section 640 is associated with the concept/inferred section heading “Drug Dosage”, and section 650 is associated with the concept/inferred section heading “Conclusions.”).

As to dependent claim 15, the rejection of claim 1 is incorporated. Brennan further teaches segmenting each of the texts into a plurality of sections by utilizing the method according to claim 1; associating each of the sections with one of the inferences (Fig. 6. Paragraph 124, in FIG. 6, similar dashed lines surrounding the sections, corresponding to the dashed lines indicating the various concepts shown in FIG. 5 are used to denote sections of text associated with the various inferred section headings corresponding to the concepts. Thus, for example, section 610 is associated with the concept/inferred section heading “Intensification”, section 620 is associated with the concept/inferred section heading “Patient Outcomes”, section 630 is associated with the concept/inferred section heading “Patient Groups”, section 640 is associated with the concept/inferred section heading “Drug Dosage”, and section 650 is associated with the concept/inferred section heading “Conclusions.”); and linking the sections associated with a same inference together (Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during 

As to dependent claim 16, the rejection of claim 1 is incorporated. Brennan further teaches a method for extracting diagnosis objects, wherein the diagnosis object is a set of entities related to a diagnosis, the method comprising (Paragraph 1. Paragraph 91, applying section heading rules/patterns that is of the type “Heart Disease:” or “Diagnosis:”, or the like, and the section heading rules/patterns include the concepts of “Disease” or “Treatment” or both): segmenting a medical imaging report into a plurality of sections by utilizing the method according to claim 1 (Paragraph 25, medical document primarily concerned with describing medical procedures. Paragraph 21, partition a document into distinct sections); and for each of the sections, outputting all evidences and related inferences in this section as one diagnosis object, or outputting all evidences of body part in this section as one diagnosis object (Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during the hypothesis generation stage. Paragraph 71, provides evidence in support of, or not, of the hypothesis).

As to dependent claim 20, the rejection of claim 19 is incorporated. Brennan further teaches a unit configured for extracting from the text entities as the evidences and/or the inferences by using an entity recognition technique (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 22, information extraction, and associating tasks of named entity recognition and knowledge extraction, from textual content, especially natural language textual content); or a unit configured for extracting from the text facts which are composed of entities and relations among them, as the evidences and/or 
Brennan does not appear to expressly teach a unit configured for identifying the evidences and/or the inferences from the text according to a pre-defined vocabulary.
Na teaches a unit configured for identifying the evidences and/or the inferences from the text according to a pre-defined vocabulary (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Page 9, content words introduce concepts, and express ideas and facts, such as named entities and adjectives. Function words act as connections. Therefore, the content words have greater weight. The same word shall have different importance when it is in different positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 21, the rejection of claim 19 is incorporated. Brennan does not appear to expressly teach the determining unit comprises: a unit configured for, for each of the plurality of 
Na teaches the determining unit comprises: a unit configured for, for each the plurality of evidences, determining a categorical value or a numerical value of the preferred position based on a property of the evidence in the text and/or the segmentation histories (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Page 9, Richmond introduced the importance measure of words into the TextTiling algorithm, and divided the words into content words and function words. Content words introduce concepts, and express ideas and facts, such as named entities and adjectives. Function words act as connections. Therefore, the content words have greater weight. The same word shall have different importance when it is in different positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 23, the rejection of claim 21 is incorporated. Brennan further teaches the unit configured for determining the categorical value of the preferred position comprises: a unit configured for computing probabilities that the evidence is of every category corresponding to respective categorical values, and then selecting one of the categorical values as the preferred position of the evidence based on the computed probabilities (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the 

As to dependent claim 26, the rejection of claim 19 is incorporated. Brennan does not appear to expressly teach the segmenting unit comprises: a unit configured for, in the case that the sequence of the evidences used to make the inference must be composed of two or more specific evidences, before determining the section boundaries, filtering off candidate section boundaries among the two or more specific evidences.
Na teaches the segmenting unit comprises: a unit configured for, in the case that the sequence of the evidences used to make the inference must be composed of two or more specific evidences, before determining the section boundaries, filtering off candidate section boundaries among the two or more specific evidences (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Page 3, repeated words predicted the thematic structure of the document. When discussing a sub-theme, a lexical set is used. When the sub-theme changes, a large part of the word changes accordingly. In the algorithm, text block is represented as a word vector, and cosine of vector included angle is used as the similarity coefficient of the text block. The similarity coefficient curve of adjacent text blocks is drawn. After smoothing, the "peak" and "valley" are searched for, and the text is divided into several parts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing 

As to dependent claim 27, the rejection of claim 19 is incorporated. Brennan does not appear to expressly teach the segmenting unit comprises: a unit configured for determining the section boundaries based on the preferred positions by using a pre-defined rule or using a machine learning algorithm.
Na teaches the segmenting unit comprises: a unit configured for determining the section boundaries based on the preferred positions by using a pre-defined rule or using a machine learning algorithm (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Pages 2-3, the VMP technology guesses the theme boundary by considering the emergence position of the first use of new words, which serves as the basis for judging the segmentation points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the evidence gathering segmentation technique of Brennan to include the segmentation techniques of Ye Na to improve performance of automated text processing by dividing the whole document as the basic processing unit into sub-theme structures identified by semantic segments (see Ye Na at section 1.1).

As to dependent claim 29, the rejection of claim 24 is incorporated. Brennan further teaches the segmenting unit comprises: a unit configured for determining the boundary between two consecutive sentences as the section boundary in the case that a difference between numerical values of preferred positions of evidences contained in the consecutive sentences is greater than a pre-defined threshold 

As to dependent claim 30, the rejection of claim 19 is incorporated. Brennan further teaches a unit configured for extracting body parts from the text and segmenting the text into a plurality of portions based on the body parts (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 78, parts and functional systems of the human body); and a unit configured for, for one or more of the segmented portions, segmenting the portion into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the portion as section boundaries based on the preferred positions for the evidences (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Figure 5, et seq. Paragraph 117, patterns for patient records may be applied to the text to identify concepts, concept groups, related concepts/concept groups, structural features, actual/inferred headings).

As to dependent claim 31, the rejection of claim 19 is incorporated. Brennan further teaches the text is a medical imaging report, the evidences correspond to abnormalities of an imaged object, and the inferences comprise disorders of the imaged object (Paragraph 25, medical document primarily 

As to dependent claim 32, the rejection of claim 19 is incorporated. Brennan further teaches segmenting the text into a plurality of sections; and a displaying unit configured for displaying the segmented sections by associating each of the sections with one of the inferences (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Fig. 6. Paragraph 124, in FIG. 6, similar dashed lines surrounding the sections, corresponding to the dashed lines indicating the various concepts shown in FIG. 5 are used to denote sections of text associated with the various inferred section headings corresponding to the concepts. Thus, for example, section 610 is associated with the concept/inferred section heading “Intensification”, section 620 is associated with the concept/inferred section heading “Patient 

As to dependent claim 33, the rejection of claim 19 is incorporated. Brennan further teaches an apparatus for linking texts, comprising: the apparatus according to claim 19, configured for segmenting each of the texts into a plurality of sections; an associating unit configured for associating each of the sections with one of the inferences (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Fig. 6. Paragraph 124, in FIG. 6, similar dashed lines surrounding the sections, corresponding to the dashed lines indicating the various concepts shown in FIG. 5 are used to denote sections of text associated with the various inferred section headings corresponding to the concepts. Thus, for example, section 610 is associated with the concept/inferred section heading “Intensification”, section 620 is associated with the concept/inferred section heading “Patient Outcomes”, section 630 is associated with the concept/inferred section heading “Patient Groups”, section 640 is associated with the concept/inferred section heading “Drug Dosage”, and section 650 is associated with the concept/inferred section heading “Conclusions.”); and a linking unit configured for linking the sections associated with a same inference together (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during the hypothesis generation stage. Paragraph 71, provides evidence in support of, or not, of the hypothesis).

As to dependent claim 34, the rejection of claim 19 is incorporated. Brennan further teaches an apparatus for extracting diagnosis objects, wherein the diagnosis object is a set of entities related to a diagnosis, the apparatus comprising (Paragraph 1. Paragraph 91, applying section heading rules/patterns that is of the type “Heart Disease:” or “Diagnosis:”, or the like, and the section heading rules/patterns include the concepts of “Disease” or “Treatment” or both): the apparatus according to claim 19, configured for segmenting a medical imaging report into a plurality of sections (Paragraph 25, medical document primarily concerned with describing medical procedures. Paragraph 21, partition a document into distinct sections); and an outputting unit configured for, for each of the sections, outputting all evidences and related inferences in this section as one diagnosis object, or outputting all evidences of body part in this section as one diagnosis object (As discussed above, this element is being interpreted under 112(f) as a software element located in memory having instructions to execute the algorithm described in the specification (Paragraphs 118 and 122) to cause a processor to perform the claimed function. Paragraph 70, extraction of portions of the corpus of data/information. Paragraph 70, these portions of the corpus may then be analyzed and used, during the hypothesis generation stage. Paragraph 71, provides evidence in support of, or not, of the hypothesis).

Subject Matter Allowable over the Prior Art
Claims 4, 6, 7, 10, 22, 24, 25, and 28 appear to be allowable over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123